Order entered January 14, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00005-CV

                         IN RE SENRICK WILKERSON, Relator

               Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F10-01183-J

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE